Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 1 of 15 Page ID
                                 #:11782




                  EXHIBIT A
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 2 of 15 Page ID
                                 #:11783



                                       EXHIBIT A

 Exhibit                                    Description
 No.
 267       SmartSync Pro - File Synchronization, Data Backup, etc. (Gomes Ex. 267)
           DROPBOX_0000000296-0000000297
 268       CaseWare International Inc.'s Working Papers about the SmartSync Server (Gomes
           Ex. 268) DROPBOX_0000002923-0000002924
 269       CaseWare SmartSync - Introduction (Gomes Ex. 269) DROPBOX_0000002925-
           0000002926
 270       HTC One M9 User Guide (Gomes Ex. 270) DROPBOX_0000002955
 271       Smart Sync, Easy Data Sync and Backup Between Your Computers (Gomes Ex.
           271) DROPBOX_0000003014-0000003020
 272       SmartSync is one of the
           functions of the Scora software (Gomes Ex. 272) DROPBOX_0000003024-
           0000003029
 273       SmartSYNC (Gomes Ex. 273) DROPBOX_0000003033-0000003038
 274       Smart Sync, Sync up, and Sync down (Gomes Ex. 274) DROPBOX_0000003039-
           0000003040
 275       Article: What is smart syncing? (Gomes Ex. 275) DROPBOX_0000002953-
           0000002954
 281       Smart Sync on the Mac App Store screenshots (Gomes Ex. 281) IRONHAWK-
           D_000047271-000047272
 288       SMARTSync Data Integration Platform (Gomes Ex. 288)
           DROPBOX_0000000922-0000000924
 360       Document entitled, Current Naming -- GSA schedule (Gill Ex. 360)
           IRONHAWK-D_000049491-000049493
 361       3/19/19 Printout from www. Smartsync.com re SmartSync Pro - Free File
           Synchronization, Backup, Data Replication, PC Sync Software, Freeware, File
           Sync, Data Synchronization Software
           (Gill Ex. 361) 1 page
 375       SmartSync Starter PC, MAC, Phone and Table synchronisation (Gomes Ex. 375)
           DROPBOX_0000000914-0000000920
 378       Printout from Resilio Sync Home website (Gomes Ex. 378)
 383       Printout from Sync.com website (Gomes Ex. 383)
 385       Printout from Salesforce website (Gomes Ex. 385)

 735       Web page ASUS.com - How to set up Smart Sync?, IRONHAWK-D_000047245-
           000047257
 736       SmartSync - Design Data, IRONHAWK-D_000047258-000047263
 737       Configuring SmartSync - BETA - Documentation for BMC Remedyforce,
           IRONHAWK-D_000047264-000047270
 738       Article - Panzura Announces Next-Generation SMART Sync Technology 7/21/16,
           IRONHAWK-D_000047285-000047290
 739       How to us the Smart Sync 3.0 app to control smartphone from Samsung PRO series
           tablet, IRONHAWK-D_000047291-000047293

                                            1
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 3 of 15 Page ID
                                 #:11784



 Exhibit                                      Description
 No.
 740       SmartSync for Folder Synchronization – SmartWiki, IRONHAWK-D_000047294-
           000047299
 741       SmartSY NC, IRONHAWK-D_000047300-000047309
 742       Location Intelligence for Smart Cities - Smart Sync - Urban SDK, IRONHAWK-
           D_000047310-000047317
 743       UserIQ - Introducing email powered by SmartSync & SmartSend and new micro-
           feedback campaigns 5/14/18, IRONHAWK-D_000047318-000047325
 744       Webland.ch SmartSync E-Mail, IRONHAWK-D_000047326-000047329
 787       Exhibit 5 to the Expert Report of Michel Pham
 788       Exhibit 6 to the Expert Report of Michel Pham
 789       Exhibit 7 to the Expert Report of Michel Pham
 790       Exhibit 8 to the Expert Report of Michel Pham
 791       Exhibit 9 to the Expert Report of Michel Pham
 792       Exhibit 10 to the Expert Report of Michel Pham
 793       Exhibit 11 to the Expert Report of Michel Pham
 794       Exhibit 12 to the Expert Report of Michel Pham
 899       https://3dinsider.com/smart-heaters/
 900       https://3dinsider.com/smart-kettles/
 901       https://heavy.com/pets/2018/10/best-smart-dog-collar/
 902       https://www.apple.com/iphone/
 903       https://www.bestbuy.com/site/smart-watches-accessories/smart-
           watches/pcmcat321000050004.c?id=pcmcat321000050004
 904       https://www.bestbuy.com/site/tvs/smart-
           tvs/pcmcat220700050011.c?id=pcmcat220700050011
 905       https://www.digitaltrends.com/business/best-smart-luggage/
 906       https://www.digitaltrends.com/mobile/best-smart-wallets/
 907       https://www.homedepot.com/b/Smart-Home-Smart-Appliances-Smart-
           Refrigerators/N-5yc1vZch9h
 908       https://www.pcmag.com/article/356755/the-best-smart-thermostats
 909       https://www.pcmag.com/article/361898/the-best-smart-coffee-makers
 910       https://www.pcmag.com/roundup/341490/the-best-smart-home-security-systems
 911       https://www.pcmag.com/roundup/343154/the-best-smart-bathroom-scales
 912       https://www.safewise.com/resources/smart-doorbell-buyers-guide/
 913       https://www.tomsguide.com/us/best-smart-garage-door-openers,review-4476.html
 928       SmartSync Software - Pro Key Features, DROPBOX_0000003031
 1005      4/17/19 Exhibit 5 Google Searches for 'smart sync' (2004-present) (Pham Ex. 1005)
           3 pages
 1006      10/09/18 Exhibit 7 USPTO Search Results for Smart+Sync (Pham Ex. 1006) 3
           pages
 1072      ADP Retirement Services - SmartSync Comprehensive Plan Automation,
           DROPBOX_0000000162
 1073      Press Release: Connect and Share with New AT&T Baby Monitors, Available
           Exclusively at Baies "R" Us, DROPBOX_0000000165

                                             2
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 4 of 15 Page ID
                                 #:11785



 Exhibit                                    Description
 No.
 1074      Mark Information - SmartSync Probiotic Science, DROPBOX_0000000171
 1075      SmartSync Probiotic Science Balancing Gel-Cream, DROPBOX_0000000173
 1076      Serta Motion Perfect III - Owner's Manual, DROPBOX_0000000174
 1077      Adjustable Bed Base: Ergomotion Softide 8300, DROPBOX_0000000210
 1087      IVCi - Smart Sync Classroom Management Software, DROPBOX_0000000266
 1088      Smart Sync LED Waterfall Control, DROPBOX_0000000281
 1089      Primex, Inc. - Smart-Sync Bridge, DROPBOX_0000000292
 1090      SmartSync Pro - File Synchronization, Data Backup, etc., DROPBOX_0000000298
 1091      SmartSync User Quick Start Guide, DROPBOX_0000000300
 1092      Press Release: Marin Software Launches Smart Sync 6/24/15,
           DROPBOX_0000000316
 1093      CareLink SmartSync Device Manager - Medtronic, DROPBOX_0000000318
 1094      Salesforce.com - Using SmartSync Data Framework in Native Apps,
           DROPBOX_0000000321
 1095      Soundmaster Group - Smart Transfer, DROPBOX_0000000325
 1096      SYNTevo - SmartSynchronize, DROPBOX_0000000327
 1097      SyncBackPro V7 PDF User Guide, DROPBOX_0000000331
 1098      AT&T Smart Sync baby monitor support, DROPBOX_0000000813
 1099      SmartSync Probiotic Science Trademark Details, DROPBOX_0000000825
 1101      Smartsync Server Datasheet, DROPBOX_0000000837
 1102      HTC One M9 - What is Smart Sync?, DROPBOX_0000000840
 1104      Synchronize Offlinw Changes with SmartSync Data Framework,
           DROPBOX_0000000847
 1105      Webland.CH SmartSync Manual, DROPBOX_0000000871
 1106      ASCE - SmartSync: An Integrated Real-Time Structural Health Monitoring and
           Structural Identification System for Tall Buildings, DROPBOX_0000000921
 1107      Serato - Smart Sync (Using Beatgrids), DROPBOX_0000000925
 1108      SmartSynch - Digital Grid - Siemens, DROPBOX_0000000926
 1109      Package Images - Ceiling Fan & Light Honeywell Remote Control,
           DROPBOX_0000000927
 1110      Mark Information - SmartSync, DROPBOX_0000000930
 1114      Cook Medical - Holmium Laser Fibers with SmartSync Technology,
           DROPBOX_0000000938
 1293      Pioneer Smart Sync, DROPBOX_0000001664
 1305      The Annual Awards for Technical Excellence, SmartSync: Easy File Coordination,
           PC Magazine, December 21, 1993, Vol. 12, No. 22, DROPBOX_0000001928
 1306      1994 ComputerWorld article on SmartSync product by Nomadic Systems,
           DROPBOX_0000001934
 1307      SmartSync Software License Agreement, DROPBOX_0000001935
 1337      Image of EVC procedure 6/30/15, DROPBOX_0000003045
 1619      "2BrightSparks Web Store”
           https://2brightsparks.onfastspring.com/session/MHsQOHejRxuCOYELBAjeIg



                                            3
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 5 of 15 Page ID
                                 #:11786



 Exhibit                                    Description
 No.
 1622      "Let us make your Blackbaud products deliver more” SmartTHING.
           https://www.smartthing.org/#
 1624      "MSI is now the largest supplier of gaming notebooks worldwide",
           Notebookcheckhttps://www.notebookcheck.net/MSI-is-now-the-largest-supplier-
           of-gaming-notebooks-worldwide.170375.0.html
 1627      "SmartSync Software” SmartSync Pro. https://www.smartsync.com/
 1628      "The Best Backup Software for the PC.” 2BrightSparks.
           https://www.2brightsparks.com/about.html

 1629      “@boholmgren”
           https://twitter.com/boholmgren/status/477927166009954305
 1630      “@MarinSoftware”
           https://twitter.com/MarinSoftware/status/732998044480897024
 1631      “@syntevo” Twitter.
           https://twitter.com/syntevo/status/1107626386443984896
 1632      “15 Years of SyncBack” 2BrightSparks.
           https://www.2brightsparks.com/resources/articles/15-years-of-SyncBack.html
 1633      “About Us” DesignDATA. https://www.designdata.com/about-us/
 1634      “Agility SmartSync” DesignDATA (June 27, 2016)
           https://web.archive.org/web/20160627101238/http://www.designdata.com/servicepl
           ans/
           agility-cloud/smartsync/
 1635      “AiCloud YOUR WORLD ON DEMAND”
           https://www.ASUS.com/us/AiCloud/
 1636      “Aligner Orthodontic Treatment Tracking and Scheduler iOS and Android
           App” https://www.flexsin.com/mobile-portfolio/smart-smile-app/
 1637      “Allway Sync 19.0.3” https://allwaysync.com/
 1638      “AlpVision Announces New Anti-Counterfeiting Technology, Smart
           Embossing” https://www.packaging-gateway.com/contractors/product-
           managementprotection/
           alp-vision/pressreleases/anti-counterfeiting-technology/
 1639      “ASUS AiCloud Apple App Store” https://itunes.apple.com/us/app/ASUSaicloud/
           id527118674
 1640      “ASUS AiCloud Google Play App”
           https://play.google.com/store/apps/details?id=com.ASUStek.aicloud&hl=en_US
 1641      “ASUS History” ASUS. https://www.ASUS.com/About-ASUS-History/
 1642      “ASUS Launches RT-AC87 Dual-band Wireless-AC2400 Gigabit Router;
           World’s First Wave 2 802.11ac Home Router Delivers Unmatched Performance
           With
           Quantenna’s 4x4 MU-MIMO Technology and Universal Beamforming”
           https://www.businesswire.com/news/home/20140722006471/en/ASUS-Launches-
           RTAC87-
           Dual-band-Wireless-AC2400-Gigabit-Router


                                            4
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 6 of 15 Page ID
                                 #:11787



 Exhibit                                      Description
 No.
 1643      “ASUS: AiCloud Smart Sync Introduction”
           https://www.youtube.com/watch?v=Clcs1zmJ0-M
 1644      “Blackbod.com” Alexa.
           https://www.alexa.com/siteinfo/blackbaud.com?ver=alpha
 1645      “Box Sync” https://community.box.com/t5/Box-Sync/ct-p/BoxSync
 1646      “Cabin Management Systems” http://fdsavionics.com/cabin-management-systems/
 1647      “CareLink SmartSync Device Manager” https://www.medtronic.com/usen/
           healthcare-professionals/products/cardiac-rhythm/managing-patients/accessingdata/
           carelink-smartsync.html.
 1648      “CaseWare SmartSync” https://promo.caseware.com/products/workingpapers/
           smartsync.
 1652      “CloudFileSync” https://cloudfilesync.com/
 1653      “CMC Products” http://cmcpems.com/products/
 1654      “CMP Brilliant Wonders Smart Sync LED Waterfall Control”
           https://www.ebay.com/itm/CMP-Brilliant-Wonders-Smart-Sync-LED-Waterfall-
           Control-
           25677900000-NIB-FREE-SHIP-
           /292940429182?nma=true&si=zFewoxeznzxKzpLUD%252BVQ%252FHgN8TU
           %253D
           &orig_cvip=true&nordt=true&rt=nc&_trksid=p2047675.l2557.
 1655      “ColorPath Sync”
           https://www.fujifilmusa.com/products/graphic_arts_printing/workflow-solutions/
           colorpath/sync/index.html
 1656      “Company Overview” Hill-Rom. https://www.hill-rom.com/usa/Our-
           Company/About-us/Company-Overview/
 1657      “DakStats Web-Sync” http://buy.daktronics.com/DakStats-Web-
           Sync_c_601.html
 1658      “DakStats Web-Sync” https://dakstats.daktronics.com/Pages/WebSync.aspx
 1659      “DBSync” https://www.mydbsync.com/
 1661      “Demarche Labs SMARTSYNC” https://shop.nordstrom.com/s/dermarchelabs-
           smartsync-priobiotic-science-balancing-gel-cream/4674528.
 1662      “Dodge DocuPro Sync” http://dodgeprojects.construction.com/Dodge-DocuPro-
           Mobile_stcVVcatId554973VVviewcat.htm
 1666      “Explore TiVo” https://explore.tivo.com/
 1667      “Fan Smart Sync” https://appgrooves.com/app/fan-smart-sync-by-
           satelliteelectronic-
           zhongshan-ltd.
 1668      “Find a Partner” Blackbaud.
           https://s21acmssfcms01blkbapp01.sky.blackbaud.com/partners/find-
           partners/smartthinglimited
 1669      “First Look: Volkswagen’s Smart Production Lab in Wolfsburg”
           https://t3me.com/en/features/first-look-volkswagens-smart-production-lab-in-
           wolfsburg/
 1671      “HEBS Digital” https://www.hebsdigital.com/web-design/cms

                                             5
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 7 of 15 Page ID
                                 #:11788



 Exhibit                                    Description
 No.
 1672      “Holmium Laser Fibers with SmartSync Technology”
           https://www.cookmedical.com/products/364d241e-fb92-48f5-8d47-970c6534217f/.
 1673      “HomeSync”
           https://www.samsung.com/us/support/owners/product/homesync-wi-fi-only
 1674      “How do you get Salesforce's SmartSync upSync method to insert a record
           into Salesforce in a hybrid mobile app?”
           https://developer.salesforce.com/forums/?id=9060G000000XgikQAC
 1676      “How to Prepare For and PASS Mobile Solutions Architecture Designer
           Exam” Salesforce Memo. http://salesforcememo.com/2017/12/24/how-to-prepare-
           forand-
           pass-mobile-solutions-architecture-designer-exam/
 1681      “Ironhawk News.” Ironhawk. http://ironhawk.com/ironhawk-in-the-news/.
 1682      “iTristan LinkedIn” LinkedIn. https://www.linkedin.com/company/itristanmedia-
           group/about/
 1683      “iTristan Media Group (@itristanmedia)” Twitter.
           https://twitter.com/itristanmedia?lang=en
 1684      “Keedom Smart Sync 8.2” https://keedom-smartsync.
           software.informer.com/.
 1685      “Klein Products” https://www.kleinproducts.com/innovations
 1686      “Knowledgebase - SmartTHING” SmartTHING.
           https://www.smartthing.org/knowledgebase/
 1687      “LapLink PCsync” https://www.amazon.com/Laplink-Inc-FG-PCS000-RTUS-
           LapLink-PCsync/dp/B000051WWQ
 1688      “LG Sound Sync – TV and Sound Bar”
           https://www.lg.com/us/support/product-help/CT30009760-20150637961106-audio-
           out-of-sync
 1689      “Litéra Sync” https://appadvice.com/app/litera-sync/797462828
 1690      “Loved It!” https://www.designdata.com/testimonial/
 1691      “Mac App Store Preview – Smart Sync” Yong Chen.
           https://itunes.apple.com/us/app/smart-sync/id537484847
 1692      “Malauzai” https://www.malauzai.com/mox/
 1693      “Marin launches tool for syncing online search ad campaigns” Seeking Alpha.
           https://seekingalpha.com/news/2598105-marin-launches-tool-for-syncing-online-
           search-ad-campaigns
 1694      “Marin launches tool for syncing online search ad campaigns”
           https://seekingalpha.com/news/2598105-marin-launches-tool-for-syncing-online-
           searchad-campaigns
 1695      “Marin Social - Introducing Smart Sync For Shopping”
           https://www.youtube.com/watch?v=a6ogIykbQo0
 1696      “Marin Software Launches Smart Sync For Shopping”
           https://www.bandt.com.au/advertising/marin-software-launches-smart-sync-
           shopping



                                           6
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 8 of 15 Page ID
                                 #:11789



 Exhibit                                      Description
 No.
 1697      “Marin Software Launches Smart Sync for Shopping”
           https://www.marketwatch.com/press-release/marin-software-launches-smart-sync-
           for-shopping-2016-08-XX-XXXXXXX
 1698      “Marin Software Launches Smart Sync”
           https://www.marinsoftware.com/resources/news/marin-software-launches-smart-
           sync
 1700      “Naval Synchronization Toolset”
           https://www.promodel.com/pdf/NST%20Product%20Summary.pdf
 1705      “Our Company” Primex. https://www.primexinc.com/company/
 1706      “Panzura Announces Next-Generation SMART Sync Technology”
           https://panzura.com/press-releases/panzura-announces-next-generation-smart-
           synctechnology/.
 1707      “Partner Gear” https://www.asus.com/campaign/aura/us/Partners-andpromotions.
           html
 1708      “Pason PVT SmartAlarms”
           https://www.youtube.com/watch?v=VriDeVtEqLs
 1709      “Payroll and HR Apps” ADP. https://www.adp.com/what-weoffer/
           marketplace.aspx
 1710      “Payroll, HR, and Tax Services” ADP. https://www.adp.com/
 1711      “PIONEER MXT-S3166BT Digital Media Receiver Car Stereo & Speakers
           Package” http://www.pioneer-carglobal.com/pss/.
 1712      “PIONEER MXT-S3166BT Digital Media Receiver Car Stereo & Speakers
           Package” https://www.ebay.com/itm/PIONEER-MXT-S3166BT-Digital-Media-
           Receiver-Car-Stereo-Speakers-Package-/292922249160.
 1713      “Primex Smart-Sync.” https://production-acdn.primexinc.com/downloads/Primex-
           SmartSync-Bridge.pdf
 1714      “Purchase SmartSynchronize” Syntevo.
           https://www.syntevo.com/smartsynchronize/purchase/
 1715      “PVT – Smart Alarms”
           https://www.pason.com/images/Brochures/BR012_EN_PVT_Smart_Alarms.pdf
 1716      “Questions tagged [smartsync]”
           https://salesforce.stackexchange.com/questions/tagged/smartsync
 1717      “Quick Base Sync” https://www.quickbase.com/sync
 1718      “Recorder Software” http://sekai-electronics.com/portfolio-item/recordersoftware/
 1719      “Replication, Backup & Archiving for Salesforce by DBSync / Avankia”
           https://appexchange.salesforce.com/appxListingDetail?listingId=a0N300000016a1
           REAQ
 1720      “Salesforce.com Targets C# and .NET Developers for Mobile Apps with
           New Xamarin Pack” Visual Studio Magazine.
           https://visualstudiomagazine.com/articles/2013/07/30/salesforce-targets-dot-
           netdevs.aspx
 1721      “Samsung HomeSync GT-B9150” https://www.ebay.com/p/Samsung-
           Homesync-GT-B9150-160GB-Network-Cloud-Android-Media-
           Player/1717633752?iid=113730078484

                                              7
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 9 of 15 Page ID
                                 #:11790



 Exhibit                                     Description
 No.
 1722      “Serato DJ Tutorial – Smart Sync” YouTube.
           https://www.youtube.com/watch?v=nc5V8HR9Jg0
 1723      “Serato/DDJ-SX Issue” Reddit.
           https://www.reddit.com/r/DJs/comments/3mh7y7/seratoddjsx_issue_simple_sync_i
           s_snapping/
 1724      “Serato” Serato. https://serato.com/
 1725      “Shopkeep Launches Serverless Sync”
           https://www.shopkeep.com/blog/shopkeep-launches-serverless-sync#step-1
 1726      “Smart Access” https://www.clarion.com/xe/en/products-personal/service/
 1727      “Smart Access”
           https://play.google.com/store/apps/details?id=com.clarion.android.appmgr&hl=en_
           US
 1728      “Smart by Danale” https://intl.danale.com/smart-by-danale/
 1729      “Smart Campo” http://ensoag.com/smart-campo/
 1730      “Smart Clause” https://docs.clause.io/en/articles/4-smart-clause
 1731      “Smart Code” https://www.bna.com/smart-code/
 1732      “Smart Kill Mouse Trap” https://www.amazon.com/Woodstream-Smart-Kill-
           Mouse-Trap/dp/B078H9R6FV
 1733      “Smart Peakflow” http://www.medicalexpo.com/prod/smart-respiratory-products-
           ltd-121487.html#product-item_847508
 1734      “Smart Peakflow” https://smartpeakflow.com/contact-us/#about-us
 1735      “Smart Production Lab: where robots come to life”
           http://modo.volkswagengroup.it/en/humans/smart-production-lab-where-robots-
           come-to-life
 1736      “Smart Shipment Management and Resource Tracking”
           https://iview.werner.com/SMART/GenericLogin.aspx?LoginType=SMART&Serve
           rName=smart.werner.com
 1737      “Smart Sync (Using Beatgrids)” https://support.serato.com/hc/enus/
           articles/227627088-Smart-Sync-Using-Beatgrids-.
 1738      “SMART Sync 2011” IVCi.
           https://support.smarttech.com/docs/software/sync/sync-2011/en/home.cshtml
 1739      “Smart Sync Bluetooth Wireless Technology Digital Series” Synergy
           Medical. https://www.synergymedical.ie/product/smart-sync-bluetooth-wireless-
           technology-
           digital-series/
 1740      “SMART Sync Classroom Management Software”
           https://ivci.com/product/smart-sync-classroom-management-software/.
 1741      “Smart Sync feature” Pioneer DJ. https://forums.pioneerdj.com/hc/en-us/
           community/posts/360000697423-Smart-Sync-feature
 1743      “Smart Sync” http://scora.net/software/smartsync/.
 1744      “Smart Sync” https://itunes.apple.com/us/app/smartsync/
           id537484847?mt=12.
 1745      “SMART SYNC” https://www.msi.com/Landing/SMART-SYNC.
 1746      “Smart Workflow” https://www.imagequix.com/smartWorkflow.html

                                            8
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 10 of 15 Page ID
                                 #:11791



  Exhibit                                     Description
  No.
  1747      “SmartBar” https://explore.tivo.com/how-to/SmartBar
  1748      “SmartCECL” https://www.fedreporter.net/products/smartcecl.html
  1749      “SmartConnect Integrations” Hill-Rom. https://www.hillrom.
            com/usa/Products/Category/clinical-workflow-solutions/navicare-smartconnect-
            solution/
  1750      “SMARTelematics” http://www.smartelematics.com/
  1751      “SmartFeed” https://www.c-lockinc.com/shop/feed-intakemeasurements/
            smartfeed/
  1752      “SmartGuide” https://freecast.com/portfolio_page/smartguide/
  1753      “Smart-Kill” https://www.victorpest.com/store/smart-kill
  1754      “SmartMesh” https://smartmesh.io/
  1755      “SmartPass Mobile”
            https://itunes.apple.com/us/app/smartpassmobile/id1387337686?mt=8
  1756      “SmartPass” https://www.smartpass.app/
  1757      “SmartPM” https://smartpmtech.com/
  1758      “SmartSpiral” https://www.ashworth.com/products/smartspiral/secure-app-for-
            real-time-spiral-performance-monitoring
  1759      “SmartSync – Checkout.” SmartSync Pro.
            https://www.smartsync.com/smartsyncpro/?tg=tm
  1760      “Smart-Sync Bridge” https://www.primexinc.com/products/smart-syncbridge.
  1761      “SMARTSync Comprehensive Plan Automation”
            https://apps.adp.com/apps/15028/adp-retirementservices#!
            features/SMARTSync%C2%AE_Comprehensive_Plan_Automation.
  1762      “SmartSync Cord Setup”
            https://www.youtube.com/watch?v=OC6YsHoXZms.
  1763      “SmartSync Data Framework Sample Apps”
            https://developer.salesforce.com/docs/atlas.en-us.
            mobile_sdk.meta/mobile_sdk/samples_intro.htm
  1764      “SMARTSync Data Integration Platform”
            https://itristanmedia.com/smartsync-data-integration-platform.html.
  1765      “SmartSync Pro CD Box” https://www.smartsync.com/img/dvd-box.jpg
  1766      “SmartSync Pro CD Box” https://www.smartsync.com/img/dvd-box.jpg.
  1767      “SmartSync Pro.” SmartSync Pro.
            https://www.smartsync.com/smartsyncpro/?tg=tm
  1768      “SmartSync Pro-Major Geeks” Major Geeks.
            https://www.majorgeeks.com/files/details/smartsync_pro.html
  1769      “SmartSync Reviews.” SmartSync Pro.
            https://www.smartsync.com/smartsyncpro/reviews.html?tg=lm
  1770      “Smartsync Server Datasheet” Hill-Rom Direct. https://direct.hillrom.
            com/hillromUS/en/Parts/Literature/SMARTSYNC-SERVER-DATASHEET/
            p/854A29A5-9D25-4848-880E-9FD191B90132
  1771      “SmartSync Software” https://www.smartsync.com/.



                                             9
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 11 of 15 Page ID
                                 #:11792



  Exhibit                                   Description
  No.
  1772      “SmartSync Starter PC, MAC, Phone and Tablet synchronisation”
            https://www.webland.ch/en-us/E-Mail/SmartSync-Starter.
  1773      “SmartSYNC” https://www.smartthing.org/smartsync/.
  1774      “SmartSync” https://www.youtube.com/watch?v=yUgZmheXR_w.
  1775      “SmartSYNC” SmartTHING. https://www.smartthing.org/smartsync/
  1776      “SmartSync” YouTube.
            https://www.youtube.com/watch?v=yUgZmheXR_w
  1777      “SmartSynchronize as Git merge tool” Syntevo.
            https://www.syntevo.com/blog/?p=3701
  1778      “SmartSynchronize” https://www.syntevo.com/smartsynchronize/.
  1779      “SmartSynchronize” Syntevo. https://www.syntevo.com/smartsynchronize/
  1780      “SmartTooling” https://www.klingelnberg.com/en/business-divisions/
            oerlikon/tools-fixtures/smarttooling/
  1781      “StarLinkConnect means SmartBusiness”
            https://www.napcosecurity.com/media/pdfs/8-
            5x11StarLinkConnSmartBusin2017Print.pdf
  1783      “Sync.com” https://www.sync.com/
  1784      “SyncBackPro V7 PDF User Guide”
            https://www.2brightsparks.com/assets/pdf/SyncBackProV7.pdf
  1785      “SyncBackPro” https://www.capterra.com/p/171153/SyncBackPro/
  1786      “SyncManager” https://www.syncmanager.com/
  1787      “SyncServer S600 – NTP and PTP Network Timer Server”
            https://www.microsemi.com/product-directory/enterprise-network-time-
            servers/4117-
            syncserver-s600
  1790      “Use SmartSynchronize with Coda” Marc’s Place.
            https://marc.vos.net/howto/smartsync/
  1791      “Using ASUS AiCloud and Smart Sync”
            http://bananatechreviews.blogspot.com/2012/09/using-ASUS-aicloud-and-smart-
            sync.html
  1792      “Vintage Midiman SmartSync MIDI Smart Song Pointer Sync Box”
            https://www.ebay.com/itm/Vintage-Midiman-SmartSync-MIDI-Smart-Song-
            Pointer-
            Sync-Box-/223460022865?oid=382379114453.
  1793      “VocalSync automatic audio alignment”
            https://www.cakewalk.com/Documentation?product=SONAR&language=3&help=
            Region_FX.08.html
  1794      “Webland – Crunchbase” Crunchbase.
            https://www.crunchbase.com/organization/webland#section-overview
  1795      “Webland – Hosting Options order.” Webland. https://www.webland.ch/enus/
            Hosting/Options/Order?angebot=xmsync
  1796      “Webland Review—Website Planet” Website Planet.
            https://www.websiteplanet.com/web-hosting/webland/


                                           10
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 12 of 15 Page ID
                                 #:11793



  Exhibit                                     Description
  No.
  1799      “What is Salesforce?” Salesforce.
            https://www.salesforce.com/products/what-is-salesforce/
  1800      “Why Sync” https://www.sync.com/your-privacy/
  1801      “Zedge Tonesync” https://zedge-tonesync.en.lo4d.com/windows
  1802      2BrightSparks, https://www.2brightsparks.com/.
  1803      About-MSIhttps://us.msi.com/about/profile
  1804      Airnab, LLC, http://www.buildingstart.com/.
  1809      CaseWare Tweet 9/9/2010https://twitter.com/CaseWare/status/24044109677
  1810      CaseWare Tweet
            10/4/2010https://twitter.com/CaseWare/status/26395571650
  1811      CaseWare Tweet
            11/19/2009https://twitter.com/CaseWare/status/5870196282
  1812      CaseWare Tweet
            5/8/2018https://twitter.com/CaseWare/status/993854362077290498
  1813      CaseWare Tweet
            6/27/2011https://twitter.com/CaseWare/status/85456685094813697
  1814      CaseWare Working Papers
            2018https://www.caseware.com/products/working-papers
  1815      CaseWare-SmartSync-
            Youtube; https://www.youtube.com/watch?v=GPlyb8wfUvA
  1817      COMPUTEX 2011: Come see the power of MSI's gaming machines,
            Digitimeshttp://digitimes.com/news/a20110601PR204.html
  1818      Cyberlink Group,
            https://www.cyberlink.com/eng/press_room/view_2965.html.
  1819      Data Drives the Value, Panzurahttps://panzura.com/blog/data-drives-value/
  1820      designDATA, https://www.designdata.com/service-plans/agilitycloud/
            byod/.
  1827      ExaGrid - Youtube
  1828      Exagrid (@exagrid) | Twitter
  1829      ExaGrid | Facebook
  1830      ExaGrid | LinkedIn
  1831      Fairbanks, Lori. “ADP Review.” Business.com. April 9, 2019.
            https://www.business.com/reviews/adp/
  1832      Fan Controls by Palm Coast Imports, LLC,
            https://www.palmcoastimports.com/.
  1834      Gentex Corporation, https://www.gentex.com/.
  1835      Getting Started with S martSync-CaseWare |
            Youtubehttps://www.youtube.com/watch?v=Or89PviwPkM
  1836      Hill-Rom Services, Inc., https://www.hill-rom.com/usa/.
  1837      Hon Hai Precision Industry, Co., Ltd., https://www.foxconn.com/.
  1838      Honeywell, https://www.honeywellhome.com/
  1839      HTC 10-Email Account Sync Frequency,
            Verizonhttps://www.verizonwireless.com/support/knowledge-base-204800/


                                             11
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 13 of 15 Page ID
                                 #:11794



  Exhibit                                     Description
  No.
  1840      HTC Mail on Google
            Playhttps://play.google.com/store/apps/details?id=com.htc.android.mail
  1841      https://3dinsider.com/smart-heaters/
  1842      https://3dinsider.com/smart-kettles/
  1843      https://dl.vive.com/EXODUS/HTC_EXODUS1_user_guide.pdf
  1844      https://go.panzura.com/rs/346-POI-
            893/images/Panzura_Google_Cloud_Platform_White_Paper.pdf
  1845      https://heavy.com/pets/2018/10/best-smart-dog-collar/
  1846      https://marketplace.fedramp.gov/#/products?sort=productName
  1847      https://www.apple.com/iphone/
  1848      https://www.bestbuy.com/site/smart-watches-accessories/smartwatches/
            pcmcat321000050004.c?id=pcmcat321000050004
  1849      https://www.bestbuy.com/site/tvs/smarttvs/
            pcmcat220700050011.c?id=pcmcat220700050011
  1850      https://www.digitaltrends.com/business/best-smart-luggage/
  1851      https://www.digitaltrends.com/mobile/best-smart-wallets/
  1852      https://www.homedepot.com/b/Smart-Home-Smart-Appliances-Smart-
            Refrigerators/N-5yc1vZch9h
  1853      https://www.pcmag.com/article/356755/the-best-smart-thermostats
  1854      https://www.pcmag.com/article/361898/the-best-smart-coffee-makers
  1855      https://www.pcmag.com/roundup/341490/the-best-smart-home-securitysystems
  1856      https://www.pcmag.com/roundup/343154/the-best-smart-bathroom-scales
  1857      https://www.safewise.com/resources/smart-doorbell-buyers-guide/
  1858      https://www.tomsguide.com/us/best-smart-garage-door-openers,review-
            4476.html
  1859      Husky Injection Molding Systems Ltd., http://www.husky.co/EN-US/
  1860      Hypertherm, Inc., https://www.hypertherm.com/en-US/
  1867      iOra (@iOraLtd) | Twitter
  1868      iOra | Linkedin
  1869      Ironhawk (@IronhawkGlobal) | Twitter
  1870      Ironhawk Technologies | LinkedIn
  1871      Ironhawk Technologies Homepage. Ironhawk. http://ironhawk.com/
  1872      Ironhawk Technologies, Inc. - Home | Facebook
  1873      Ironhawk Technologies, Inc. on Vimeo
  1874      Ironhawk. September 9, 2017.
            https://web.archive.org/web/20170926141343/http://ironhawk.com/
  1875      IronhawkTechnologies - YouTube
  1876      Itron, Inc. (f/k/a SmartSynch Inc.), https://www.itron.com/na/about/history
  1877      JSCAPE - Home | Facebook
  1878      JSCAPE (@jscape) | Twitter
  1879      JSCAPE | LinkedIn
  1880      jscapeus - Youtube
  1881      Kohler Co., https://www.us.kohler.com/us/

                                            12
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 14 of 15 Page ID
                                 #:11795



  Exhibit                                     Description
  No.
  1882      Konrad, Alex. “The Best Startup Accelerators of 2017.” Forbes. June 2017.
            https://www.forbes.com/sites/alexkonrad/2017/06/07/best-accelerators-of-
            2017/#4192858610cb (accessed April 15, 2019)
  1883      Lewis, https://www.lewisdrug.com/departments/pharmacy/smart-sync
  1884      LG Electronics, https://www.lg.com/us
  1886      Marin Software, https://marinsoftware.com/
  1888      MSI-All-in-One PC Software
            Introductionhttp://event.msi.com/aio/sw/smart_sync.html
  1889      Multi-Cloud File Services and Data Management,
            Panzurahttps://panzura.com/blog/multi-cloud-file-services-data-management/
  1890      New Approach to File Synchronization,
            Panzurahttps://panzura.com/blog/smart-sync-file-synchronization/
  1891      Nita labeling equipment, https://nitalabelingequipment.com/
  1892      Nomadic Systems, Inc., http://nomadicsystems.net/
  1893      Nuwave, LLC, nuwavenow.com
  1894      Panzura Announces Next-Generation SMART Sync Technology, Yahoo
            Finance https://finance.yahoo.com/news/panzura-announces-next-generation-smart-
            130000272.html
  1895      Panzura Posts -
            Facebook https://www.facebook.com/Panzura/posts/1409725999043608
  1896      Panzura Release SMART Sync, Storage
            Review https://www.storagereview.com/panzura_release_smart_sync
  1897      Pella Corporation, https://www.pella.com/
  1898      PMT Property Manager Tools, https://www.propertymanagertools.com/
  1899      Pre-Installed Apps: HTC One, T-Mobile Support https://support.tmobile.
            com/docs/DOC-10968
  1900      Realsmart, https://www.realsmart.co.uk/products/smartsync
  1901      Real-Time Matters, Panzura https://panzura.com/blog/real-time-matters/
  1902      Registration No. 74353190,
             “Trademark Status & Document Retrieval - Nomadic Systems Smart Sync”
            https://tsdr.uspto.gov/#caseNumber=74353190&caseSearchType=US_APPLICATI
            ON&
            caseType=DEFAULT&searchType=statusSearch
  1903      Resilio - Youtube
  1904      Resilio, Inc. - Home | Facebook
  1905      Resilio, Inc. (@ResilioInc) | Twitter
  1906      Resilio, Inc. | LinkedIn
  1907      Sechrist Industries, Inc., https://sechristusa.com/
  1908      Smart Technologies, Inc., https://www.smarttech.com/
  1909      SmartSync Pro website.” http://smartsync.com/
  1910      SmartSync Takes Our Audit Work to a Whole New Level, AICPA
            Store



                                            13
Case 2:18-cv-01481-DDP-JEM Document 181-1 Filed 09/16/19 Page 15 of 15 Page ID
                                 #:11796



  Exhibit                                      Description
  No.
            https://www.aicpastore.com/Content/media/PRODUCER_CONTENT/Newsletters/
            Articles_2011/CPA/Oct/SmartSync.jsp
  1912      SmartSync-CaseWare
            https://documentation.caseware.com/2018/WorkingPapers/en/Content/Engage
            ment_Management/SmartSync/ml_SmartSync.htm
  1913      SmartSync-Step by Step Tutorial, MSI |
            Youtube https://www.youtube.com/watch?v=V-THAL05fA0
  1914      Soundmaster Group, https://www.soundmaster.com/smartsyn.htm
  1915      Synch-Solutions, Inc., https://www.synch-solutions.com/
  1916      Syncsort - Home | Facebook
  1917      Syncsort - Youtube
  1918      syncsort (@Syncsort) | Twitter
  1919      Syncsort | LinkedIn
  1920      TAW Global LLC, https://tawglobal.com/
  1926      Trailhead for Salesforce.com, Inc.,
            https://trailhead.salesforce.com/en/content/learn/modules/mobile_sdk_offline/mobil
            esdk_
            offline_smartsync
  1927      Unisource Worldwide, Inc., https://www.veritivcorp.com/ecommercesolutions
  1928      Viewlocity Inc., http://www.viewlocity.com/
  1929      WEBSITE--“AT&T Smart Sync 5 Inch Internet Viewable Touch Screen Video
            Monitor”
            https://www.ebay.com/p/AT-T-Smart-Sync-5-Inch-Internet-Viewable-Touch-
            Screen-
            Video-Monitor-23237075/7012073218?iid=303088583945&chn=ps.
  1930      What is Smart Sync? HTChttps://www.htc.com/us/support/htc-10-
            verizon/howto/smart-sync.html
  1931      Wheatley, Mike. "Panzura aims to make data in software containers
            available anywhere." SiliconAngle. https://siliconangle.com/2017/11/14/panzura-
            brings-mobile-
            persistent-data-software-containers/




                                              14
